Title: Bill for the Removal of the Seat of Government of Virginia, [29 May 1779]
From: Virginia Assembly
To: 


[Williamsburg, 29 May 1779.] This Bill is substantially the same as that drawn by TJ in 1776 and summarily rejected on its first reading (q.v., under date of 11 Nov. 1776). TJ had made the proposal in 1776 because of the exposure of Williamsburg to an invading enemy and also because of its inconvenient distance from the western inhabitants; by 1779 danger of invasion was great and the power of the western delegates had grown; hence removal farther to the west was both imperative and a foregone conclusion (see TJ’s Autobiography, Ford, i, 55). In all of TJ’s drafts of the Bill, the location of the new seat of government was left blank; the House in 1779, in one of the few amendments made to his Bill, inserted the name of Richmond, the growing town in Henrico county at the head of tidewater. When, on 25 May 1779, the House appointed a committee to bring in a Bill, TJ was not a member. He was added to the committee on 28 May, and his draft was reported the next day by Harvie (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), May 1779, 1827 edn., p. 25, 26, 27, 28, 33, 34, 36). It is clear that he was added to the committee because he had retained the rough draft of his 1776 Bill and was ready. He revised this rough draft (the revisions noted below prove that this was done at the time he was added to the committee), made a fair copy of it, and presented it to the committee. This fair copy contained some deletions, perhaps made in committee.
                The Bill in 1776 provided for six squares allocated to public buildings as follows: (1) for the capitol to house the General Assembly; (2) for the “General Courthouse” to house the various courts, juries, &c.; (3) for three buildings to house the clerks of courts, the land office, and the public jail; (4) and (5) for the governor; and (6) for a public market. When TJ revised the rough draft of his 1776 Bill on 28–29 May 1779, he allowed the uses of the first three squares to stand virtually unchanged, but he revised the provisions for the last three by deleting the passage concerning them from the rough draft and interlining the following: “On one other of the said squares shall be built a house to be called the State house which shall contain two apartments for the use of the Council of state and it’s clerks, two others for the use of the Board of war and it’s clerk, two others for the use of the board of trade and it’s clerk, two others for the use of the board of Auditors and it’s clerk, two others for the use of the Treasurer, and two others for  the land office, with necessary entries passages and stairways; on one other of the said squares shall be built a palace for the use of the Govr. of this Commonw. for the time being, with proper apartments and offices: to which shall appertain also one other of the said squares and the street intervening: and the remaining square shall be appropriated to the use of <an Exchange and> a public market.” This revision proves that TJ revised his 1776 rough draft in May 1779 for the committee, since the boards of war and of trade had been established only a few days before the committee was appointed (Report of Committee of Revisors, Bills No. 8 and 9, 18 June 1779). For some reason, TJ deleted this revised statement of purpose of the last three squares even after he had drawn off a fair copy of the Bill, for over the passage quoted he pasted a slip of paper on which was written still another version—the one accepted by the committee and by the House: “One other of the said squares shall be reserved for the purpose of building thereon hereafter a house for the several executive boards and offices to be held in. Two others with the intervening street shall be reserved for the use of the governor of this commonwealth for the time being to be built on hereafter” (the last five words were deleted in the House by amendment). There were a number of other changes made in TJ’s fair copy of the Bill, but these were of minor importance and may have been made either by him or by the committee. The Act as adopted contained two important additions not to be found in any of TJ’s drafts or in the MS Bill reported by the committee and therefore inserted by amendment. The first of these provided that, because of the “just and necessary war this commonwealth is at present engaged in, the difficulties of procuring the materials for building, and the high price for labour,” there should be built “some proper and temporary buildings for the sitting of the general assembly, the courts of justice, and the several boards.” (For details, see TJ’s instructions to Thomas Whiting, 26 June 1779, and enclosure.) The second provided that the county jail of Henrico should be enlarged to accommodate the purposes of a public jail until a more commodious one could be built and that the directors of public buildings could not draw upon the treasury for any sum exceeding £20,000 (TJ’s draft in 1776 had stipulated £6,000), nor could they let any contracts for the public buildings on the six squares until further provision should be made by the General Assembly (Hening, x, 88–9). For TJ’s continued efforts in respect to the planning of the new seat of government and his drawings for the Capitol, see Fiske Kimball, “Jefferson and the Public Buildings of Virginia,” Huntington Library Quarterly, xii (1949), 115–20 and 303–10. Kimball concludes that “Jefferson had arrived at the fundamental scheme of the Capitol before he ever left America and long before he met Clérisseau, the French architect who helped him with the model.”
